DETAILED ACTON
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 12/11/2020. Claims 1-15 are presently pending and are presented for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "a recognition part", “a determination part”, “a decision part” in claim 1, “determination part” in claim 2, “the decision part” in claim 3, “determination part” in claim 4, “the decision part” in claim 4, “determination part” in claim 5, “the decision part” in claim 5, “a recognition part”, “a determination part”, “a decision part” in claim 6, “determination part” in claim 8, “the decision part” in claim 8, “the determination part” in claim 9, “the decision part” in claim 9, “the determination part” in claim 10, “the decision part” in claim 10, and “the determination part” in claim 11, “the decision part” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably
convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the
inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, the claim elements "a recognition part", “a determination part”, “a decision part” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure (See at least, ¶32 for "a recognition part", “a determination part”, “a decision part” of the Applicant's Specification). Therefore, claims 1-6, 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the
invention.
As to Claim 1, the claim elements "a recognition part", “a determination part”, “a decision part” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure (See at least, ¶32 for "a recognition part", “a determination part”, “a decision part” of the Applicant's Specification). Therefore, claims 1-6, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (preAIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Suzuki et al., US-20200369262-A1, hereinafter referred to as Suzuki.
As per claim 1
Suzuki discloses [a] parking assistance device comprising: a recognition part configured to acquire recognition information through recognition of surroundings of a host vehicle: a maneuver controller configured to perform maneuver control to park the host vehicle in a parking region based on the recognition information (image information processing unit 20 and the parking assistance calculation unit 30 - Suzuki Fig 2 + ¶49); 
a maintain stop position controller configured to keep the host vehicle stationary after the host vehicle is stopped by the maneuver control of the maneuver controller until a predetermined operation is received from a driver (executes stop control is so that a predetermined position of the host vehicle (wheels, end of the vehicle) is matched with the target position., The input interface 51 is a terminal…parking position by an operator, selection of the parking position, a parking method (forward parking, backward parking), and the like., When the position on the vehicle V 1 reaches the parking target p 3 in accordance with the steering angle control signal and speed control signal which are controlled in real time (YES in Step S 11 ), the shift position is switched to P range and the parking assistance control is completed (Step S 12 )., - Suzuki Fig 5 + ¶41 & & ¶43 & ¶80); 
a determination part configured to determine a type of the parking region in which the host vehicle is to be parked with the maneuver controller (image information processing unit 20 and the parking assistance calculation unit 30 - Suzuki Fig 2 + ¶49); and 
a decision part configured to determine, in accordance with the type of the parking region that is determined by the determination part, a parking reference location that is used to park the host vehicle in the parking region, wherein in response to determining that the type of the parking region is a demarcated parking region that is demarcated by at least left and right boundary lines, the decision part is configured to set the parking reference location to a location that is a first predetermined distance apart from a first virtual line joining front ends of the left and right boundary lines, and in response to determining that the type of the parking region is a parking region that is not demarcated by the at least left and right boundary lines, the decision part is configured to set the parking reference location to a location based on a second virtual line joining front ends of other vehicles on a left and right of the parking region (The coordinate is two-dimensional coordinate on the parking space X 1 . The first frame line W 1 and the second frame line W 2 in the diagram show an example in which the vehicle V 1 is detected in a position of an initial position p 1, for example., The target parking position setting unit 22 sets a parking target on the straight line L connecting between a point on the first frame line W 1 and a point on the second frame line W 2 ., straight line L connecting between an end of the first frame line W 1…an end of the second frame line, parking space is surrounded by parked vehicles or obstacles  - Suzuki Fig 2 + ¶52 & ¶53 & ¶68 & ¶100).
Suzuki suggests but does not explicitly disclose a predetermined operation is received from a driver; however, Suzuki does teach ending the automated parking maneuver once the vehicle is in the correct position set by the driver using the touch screen interface, as illustrated in paragraphs, 41, 43, and 80. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Suzuki that discloses utilizing a touch screen like terminal to control the driver’s preferred final parking location so that vehicle parking operation is terminated in a location that the driver is comfortable parking.
As per claim 2
Suzuki further discloses wherein in response to determining that the type of the parking region is the demarcated parking region, the determination part is configured to determine whether the left and right boundary lines of the demarcated parking region are obliquely angled at a predetermined angle with respect to a way on which the host vehicle travels in a parking area, and in response to determining that the type of the parking region is the demarcated parking region and determining that the left and right boundary lines are obliquely angled at the predetermined angle, the determination part is configured to recognize that the demarcated parking region is demarcated by obliquely angled boundary lines (When the first frame line W 1 and the second frame line W 2 of the free parking space can be detected (YES in Step S 90 ), it is determined whether a angle between the straight line connecting between the end of the first frame line W 1 and the end of the second frame line W 2 , and the first frame line W 1 or the second frame line W 2 is near right-angled (Step S 91 )., When the angle between the straight line and the first frame line W 1 or the second frame line W 2 is near right-angled (YES in Step S 91 ), next, it is determined whether the lengths of the first and second frame lines W 1 and W 2 are longer than the total length of the vehicle V 1 (host vehicle) (Step S 92 ). - Suzuki Fig 2 + ¶117 & ¶118).
As per claim 3
Suzuki further discloses wherein in response to recognizing that the demarcated parking region is demarcated by the obliquely angled boundary lines, the decision part is configured to set the parking reference location to a perpendicular line that extends perpendicularly from a front end of one of the left and right boundary lines of the parking region to another one of the left and right boundary lines (When the first frame line W 1 and the second frame line W 2 of the free parking space can be detected (YES in Step S 90 ), it is determined whether a angle between the straight line connecting between the end of the first frame line W 1 and the end of the second frame line W 2 , and the first frame line W 1 or the second frame line W 2 is near right-angled (Step S 91 )., When the angle between the straight line and the first frame line W 1 or the second frame line W 2 is near right-angled (YES in Step S 91 ), next, it is determined whether the lengths of the first and second frame lines W 1 and W 2 are longer than the total length of the vehicle V 1 (host vehicle) (Step S 92 ). - Suzuki Fig 2 + ¶117 & ¶118). 
As per claim 4
Suzuki further discloses wherein in response to determining that the type of the parking region is the demarcated parking region, the determination part is configured to determine whether or not back ends of the left and right boundary lines of the demarcated parking region are joined by either a solid line or a broken line, and in response to determining that the back ends of the left and right boundary lines are joined, the decision part is configured to set the parking reference location to a location that is a second predetermined distance away from the solid line or the broken line (Thereby, the vehicle V 1 is parked so that the end of the tire is matched with the ends of the first frame line W 1 and the second frame line W 2 of the far side in the direction into which the host vehicle enters. Accordingly, even when the far side of the frame line has step height or a trench, the vehicle V 1 can be parked at the nearer side therefrom., Moreover, the amount (length) of being projected from the parking space of the vehicle V 1 can be appropriately set. Accordingly, the vehicle V 1 can be parked at an appropriate position of the parking space. - Suzuki Fig 2 & 17A/B + ¶149 & ¶150 - Examiner reasons that based on the parking lot type, the ends of the parking spaces will either be demarcated with a line or a barrier, in the example parking lot, a barrier is utilized as the marker from which the vehicle’s rear or front spacing is measured from). 
As per claim 5
Suzuki further discloses wherein the determination part is configured to determine whether the host vehicle will protrude from the first virtual line joining the front ends of the left and right boundary lines by using the parking reference location to park in the parking region, and in response to determining that the host vehicle will protrude from the first virtual line by using the parking reference location, the decision part is configured to change the second predetermined distance (FIG. 15 is a planar view diagram showing a parking space and a vehicle V 1 when the lengths of the first and second frame lines W 1 and W 2 are longer than the wheel base of the vehicle V 1 (host vehicle) and are shorter than the total length of the vehicle V 1 (NO of Step S 95 ). In this case, the parking target p 3 is set on the straight line L which connects between the end of the far side of the first frame line W 1 in a direction into which the host vehicle enters and the end of the far side of the second frame line in the direction into which the host vehicle enters (Step S 99 )., FIG. 15A shows the case of backward parking. In this case, the parking target p 3 is set on the straight line L connecting between the ends of the far side in the direction into which the host vehicle enters, and the parking control is executed so that the position of the wheel in travelling direction of the host vehicle is matched with the parking target p 3 (first half of Step S 100 ). In this case, the parking control is executed so that the position of the rear wheel of far side in the direction into which the host vehicle enters is matched with the parking target p 3 (Step S 100 )., Moreover, the amount (length) of being projected from the parking space of the vehicle V 1 can be appropriately set. Accordingly, the vehicle V 1 can be parked at an appropriate position of the parking space.  - Suzuki Fig 2 & 17A/B + ¶146 & ¶147 & ¶150).
As per claim 6
Suzuki discloses [a] parking assistance method comprising: acquiring, with a recognition part, recognition information through recognition of surroundings of a host vehicle: performing, with a maneuver controller, maneuver control to park the host vehicle in a parking region based on the recognition information (image information processing unit 20 and the parking assistance calculation unit 30 - Suzuki Fig 2 + ¶49); 
keeping, with a maintain stop position controller the host vehicle stationary after the host vehicle is stopped by the maneuver control of the maneuver controller until a predetermined operation is received from a driver (executes stop control is so that a predetermined position of the host vehicle (wheels, end of the vehicle) is matched with the target position., The input interface 51 is a terminal…parking position by an operator, selection of the parking position, a parking method (forward parking, backward parking), and the like., When the position on the vehicle V 1 reaches the parking target p 3 in accordance with the steering angle control signal and speed control signal which are controlled in real time (YES in Step S 11 ), the shift position is switched to P range and the parking assistance control is completed (Step S 12 )., - Suzuki Fig 5 + ¶41 & & ¶43 & ¶80); 
determining, with a determination part, a type of the parking region in which the host vehicle is to be parked by the maneuver controller (image information processing unit 20 and the parking assistance calculation unit 30 - Suzuki Fig 2 + ¶49); and 
determining, with a decision part, a parking reference location for parking the host vehicle in the parking region according to the type of the parking region that is determined by the determination part, wherein the determining the parking reference location comprises, in response to determining that the type of the parking region is a demarcated parking region that is demarcated by at least left and right boundary lines, setting the parking reference location to a location that is a first predetermined distance apart from a first virtual line joining front ends of the left and right boundary lines, and the determining the parking reference location further comprises, in response to determining that the type of the parking region is a parking region that is not demarcated by the at least left and right boundary lines, setting the parking reference location to a location based on a second virtual line joining front ends of other vehicles on a left and right of the parking region (The coordinate is two-dimensional coordinate on the parking space X 1 . The first frame line W 1 and the second frame line W 2 in the diagram show an example in which the vehicle V 1 is detected in a position of an initial position p 1, for example., The target parking position setting unit 22 sets a parking target on the straight line L connecting between a point on the first frame line W 1 and a point on the second frame line W 2 ., straight line L connecting between an end of the first frame line W 1…an end of the second frame line, parking space is surrounded by parked vehicles or obstacles  - Suzuki Fig 2 + ¶52 & ¶53 & ¶68 & ¶100).
As per claim 7
Suzuki discloses [a] computer program product including a non-transitory computer readable medium having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising: acquiring recognition information through recognition of surroundings of a host vehicle: performing maneuver control to park the host vehicle in a parking region based on the recognition information (image information processing unit 20 and the parking assistance calculation unit 30 - Suzuki Fig 2 + ¶49); 
keeping the host vehicle stationary after the host vehicle is stopped by the maneuver control until a predetermined operation is received from a driver: determining a type of the parking region in which the host vehicle is to be parked by the maneuver control: and determining a parking reference location for parking the host vehicle in the parking region according to the type of the parking region, wherein the determining the parking reference location comprises, in response to determining that the type of the parking region is a demarcated parking region that is demarcated by at least left and right boundary lines, setting the parking reference location to a location that is a first predetermined distance apart from a first virtual line joining front ends of the left and right boundary lines, and the determining the parking reference location further comprises, in response to determining that the type of the parking region is a parking region that is not demarcated by the at least left and right boundary lines, setting the parking reference location to a location based on a second virtual line joining front ends of other vehicles on a left and right of the parking region (The coordinate is two-dimensional coordinate on the parking space X 1 . The first frame line W 1 and the second frame line W 2 in the diagram show an example in which the vehicle V 1 is detected in a position of an initial position p 1, for example., The target parking position setting unit 22 sets a parking target on the straight line L connecting between a point on the first frame line W 1 and a point on the second frame line W 2 ., straight line L connecting between an end of the first frame line W 1…an end of the second frame line, parking space is surrounded by parked vehicles or obstacles  - Suzuki Fig 2 + ¶52 & ¶53 & ¶68 & ¶100).
As per claim 8
Suzuki further discloses wherein in response to determining that the type of the parking region is the demarcated parking region, the determination part is configured to determine whether or not back ends of the left and right boundary tines of the demarcated parking region are joined by either a solid line or a broken line, and in response to determining that the back ends of the left and right boundary lines are joined, the decision part is configured to set the parking reference location to a location that is a second predetermined distance away from the solid line or the broken line (Thereby, the vehicle V 1 is parked so that the end of the tire is matched with the ends of the first frame line W 1 and the second frame line W 2 of the far side in the direction into which the host vehicle enters. Accordingly, even when the far side of the frame line has step height or a trench, the vehicle V 1 can be parked at the nearer side therefrom., Moreover, the amount (length) of being projected from the parking space of the vehicle V 1 can be appropriately set. Accordingly, the vehicle V 1 can be parked at an appropriate position of the parking space. - Suzuki Fig 2 & 17A/B + ¶149 & ¶150 - Examiner reasons that based on the parking lot type, the ends of the parking spaces will either be demarcated with a line or a barrier, in the example parking lot, a barrier is utilized as the marker from which the vehicle’s rear or front spacing is measured from).
As per claim 9
Suzuki further discloses wherein the determination part is configured to determine whether the host vehicle will protrude from the first virtual line joining the front ends of the left and right boundary lines by using the parking reference location to park in the parking region, and in response to determining that the host vehicle will protrude from the first virtual line by using the parking reference location, the decision part is configured to change the second predetermined distance (FIG. 15 is a planar view diagram showing a parking space and a vehicle V 1 when the lengths of the first and second frame lines W 1 and W 2 are longer than the wheel base of the vehicle V 1 (host vehicle) and are shorter than the total length of the vehicle V 1 (NO of Step S 95 ). In this case, the parking target p 3 is set on the straight line L which connects between the end of the far side of the first frame line W 1 in a direction into which the host vehicle enters and the end of the far side of the second frame line in the direction into which the host vehicle enters (Step S 99 )., FIG. 15A shows the case of backward parking. In this case, the parking target p 3 is set on the straight line L connecting between the ends of the far side in the direction into which the host vehicle enters, and the parking control is executed so that the position of the wheel in travelling direction of the host vehicle is matched with the parking target p 3 (first half of Step S 100 ). In this case, the parking control is executed so that the position of the rear wheel of far side in the direction into which the host vehicle enters is matched with the parking target p 3 (Step S 100 )., Moreover, the amount (length) of being projected from the parking space of the vehicle V 1 can be appropriately set. Accordingly, the vehicle V 1 can be parked at an appropriate position of the parking space.  - Suzuki Fig 2 & 17A/B + ¶146 & ¶147 & ¶150).
As per claim 10
Suzuki further discloses wherein in response to determining that the type of the parking region is the demarcated parking region, the determination part is configured to determine whether or not back ends of the left and right boundary lines of the demarcated parking region are joined by either a solid line or a broken line (Thereby, the vehicle V 1 is parked so that the end of the tire is matched with the ends of the first frame line W 1 and the second frame line W 2 of the far side in the direction into which the host vehicle enters. Accordingly, even when the far side of the frame line has step height or a trench, the vehicle V 1 can be parked at the nearer side therefrom., Moreover, the amount (length) of being projected from the parking space of the vehicle V 1 can be appropriately set. Accordingly, the vehicle V 1 can be parked at an appropriate position of the parking space. - Suzuki Fig 2 & 17A/B + ¶149 & ¶150 - Examiner reasons that based on the parking lot type, the ends of the parking spaces will either be demarcated with a line or a barrier, in the example parking lot, a barrier is utilized as the marker from which the vehicle’s rear or front spacing is measured from), and 
in response to determining that the back ends of the left and right boundary lines are joined and recognizing that the demarcated parking region is demarcated by the obliquely angled boundary lines (When the first frame line W 1 and the second frame line W 2 of the free parking space can be detected (YES in Step S 90 ), it is determined whether a angle between the straight line connecting between the end of the first frame line W 1 and the end of the second frame line W 2 , and the first frame line W 1 or the second frame line W 2 is near right-angled (Step S 91 )., When the angle between the straight line and the first frame line W 1 or the second frame line W 2 is near right-angled (YES in Step S 91 ), next, it is determined whether the lengths of the first and second frame lines W 1 and W 2 are longer than the total length of the vehicle V 1 (host vehicle) (Step S 92 ). - Suzuki Fig 2 + ¶117 & ¶118), 
the decision part is configured to set the parking reference location to a location that is a second predetermined distance away from the solid line or the broken line (Thereby, the vehicle V 1 is parked so that the end of the tire is matched with the ends of the first frame line W 1 and the second frame line W 2 of the far side in the direction into which the host vehicle enters. Accordingly, even when the far side of the frame line has step height or a trench, the vehicle V 1 can be parked at the nearer side therefrom., Moreover, the amount (length) of being projected from the parking space of the vehicle V 1 can be appropriately set. Accordingly, the vehicle V 1 can be parked at an appropriate position of the parking space. - Suzuki Fig 2 & 17A/B + ¶149 & ¶150 - Examiner reasons that based on the parking lot type, the ends of the parking spaces will either be demarcated with a line or a barrier, in the example parking lot, a barrier is utilized as the marker from which the vehicle’s rear or front spacing is measured from).
As per claim 11
Suzuki further discloses wherein the determination part is configured to determine whether the host vehicle will protrude from the first virtual line joining the front ends of the left and right boundary lines by using the parking reference location to park in the parking region, and in response to determining that the host vehicle will protrude from the first virtual line by using the parking reference location, the decision part is configured to change the second predetermined distance (FIG. 15 is a planar view diagram showing a parking space and a vehicle V 1 when the lengths of the first and second frame lines W 1 and W 2 are longer than the wheel base of the vehicle V 1 (host vehicle) and are shorter than the total length of the vehicle V 1 (NO of Step S 95 ). In this case, the parking target p 3 is set on the straight line L which connects between the end of the far side of the first frame line W 1 in a direction into which the host vehicle enters and the end of the far side of the second frame line in the direction into which the host vehicle enters (Step S 99 )., FIG. 15A shows the case of backward parking. In this case, the parking target p 3 is set on the straight line L connecting between the ends of the far side in the direction into which the host vehicle enters, and the parking control is executed so that the position of the wheel in travelling direction of the host vehicle is matched with the parking target p 3 (first half of Step S 100 ). In this case, the parking control is executed so that the position of the rear wheel of far side in the direction into which the host vehicle enters is matched with the parking target p 3 (Step S 100 )., Moreover, the amount (length) of being projected from the parking space of the vehicle V 1 can be appropriately set. Accordingly, the vehicle V 1 can be parked at an appropriate position of the parking space.  - Suzuki Fig 2 & 17A/B + ¶146 & ¶147 & ¶150).
As per claim 12
Suzuki further discloses further comprising: in response to determining that the type of the parking region is the demarcated parking region, determining whether the left and right boundary lines of the demarcated parking region are obliquely angled at a predetermined angle with respect to a way on which the host vehicle travels in a parking area: and in response to determining that the type of the parking region is the demarcated parking region and determining that the left and right boundary lines are obliquely angled at the predetermined angle, recognizing that the demarcated parking region is demarcated by obliquely angled boundary lines (When the first frame line W 1 and the second frame line W 2 of the free parking space can be detected (YES in Step S 90 ), it is determined whether a angle between the straight line connecting between the end of the first frame line W 1 and the end of the second frame line W 2 , and the first frame line W 1 or the second frame line W 2 is near right-angled (Step S 91 )., When the angle between the straight line and the first frame line W 1 or the second frame line W 2 is near right-angled (YES in Step S 91 ), next, it is determined whether the lengths of the first and second frame lines W 1 and W 2 are longer than the total length of the vehicle V 1 (host vehicle) (Step S 92 ). - Suzuki Fig 2 + ¶117 & ¶118).
As per claim 13
Suzuki further discloses wherein the determining the parking reference location further comprises, in response to recognizing that the demarcated parking region is demarcated by the obliquely angled boundary lines, setting the parking reference location to a perpendicular line that extends perpendicularly from a front end of one of the left and right boundary lines of the parking region to another one of the left and right boundary lines (When the first frame line W 1 and the second frame line W 2 of the free parking space can be detected (YES in Step S 90 ), it is determined whether a angle between the straight line connecting between the end of the first frame line W 1 and the end of the second frame line W 2 , and the first frame line W 1 or the second frame line W 2 is near right-angled (Step S 91 )., When the angle between the straight line and the first frame line W 1 or the second frame line W 2 is near right-angled (YES in Step S 91 ), next, it is determined whether the lengths of the first and second frame lines W 1 and W 2 are longer than the total length of the vehicle V 1 (host vehicle) (Step S 92 ). - Suzuki Fig 2 + ¶117 & ¶118).
As per claim 14
Suzuki further discloses further comprising: in response to determining that the type of the parking region is the demarcated parking region, determining whether or not back ends of the left and right boundary lines of the demarcated parking region are joined by either a solid line or a broken line, wherein the determining the parking reference location further comprises, in response to determining that the back ends of the left and right boundary lines are joined, setting the parking reference location to a location that is a second predetermined distance away from the solid line or the broken line (Thereby, the vehicle V 1 is parked so that the end of the tire is matched with the ends of the first frame line W 1 and the second frame line W 2 of the far side in the direction into which the host vehicle enters. Accordingly, even when the far side of the frame line has step height or a trench, the vehicle V 1 can be parked at the nearer side therefrom., Moreover, the amount (length) of being projected from the parking space of the vehicle V 1 can be appropriately set. Accordingly, the vehicle V 1 can be parked at an appropriate position of the parking space. - Suzuki Fig 2 & 17A/B + ¶149 & ¶150 - Examiner reasons that based on the parking lot type, the ends of the parking spaces will either be demarcated with a line or a barrier, in the example parking lot, a barrier is utilized as the marker from which the vehicle’s rear or front spacing is measured from).
As per claim 15
Suzuki further discloses further comprising: determining whether the host vehicle will protrude from the first virtual line joining the front ends of the left and right boundary lines by using the parking reference location to park in the parking region, wherein the determining the parking reference location further comprises, in response to determining that the host vehicle will protrude from the first virtual line by using the parking reference location, changing the second predetermined distance (FIG. 15 is a planar view diagram showing a parking space and a vehicle V 1 when the lengths of the first and second frame lines W 1 and W 2 are longer than the wheel base of the vehicle V 1 (host vehicle) and are shorter than the total length of the vehicle V 1 (NO of Step S 95 ). In this case, the parking target p 3 is set on the straight line L which connects between the end of the far side of the first frame line W 1 in a direction into which the host vehicle enters and the end of the far side of the second frame line in the direction into which the host vehicle enters (Step S 99 )., FIG. 15A shows the case of backward parking. In this case, the parking target p 3 is set on the straight line L connecting between the ends of the far side in the direction into which the host vehicle enters, and the parking control is executed so that the position of the wheel in travelling direction of the host vehicle is matched with the parking target p 3 (first half of Step S 100 ). In this case, the parking control is executed so that the position of the rear wheel of far side in the direction into which the host vehicle enters is matched with the parking target p 3 (Step S 100 )., Moreover, the amount (length) of being projected from the parking space of the vehicle V 1 can be appropriately set. Accordingly, the vehicle V 1 can be parked at an appropriate position of the parking space.  - Suzuki Fig 2 & 17A/B + ¶146 & ¶147 & ¶150).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668